 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

AMERICAN SOCIETY FOR THE

PREVENTION OF CRUELTY TO ANIMALS, 18 Civ. 4559 (GBD) (DF)
Plaintiff, JUDGMENT ON OFFER
J AND ACCEPTANCE

ANIMAL AND PLANT HEALTH
INSPECTION SERVICE and UNITED STATES
DEPARTMENT OF AGRICULTURE,

Defendants.

 

 

WHEREAS on February 7, 2020, Defendants Animal and Plant Health Inspection
Service and U.S. Department of Agriculture (“Defendants”) served an offer of judgment
pursuant to Rule 68 of the Federal Rules of Civil Procedure upon Plaintiff the American Society
for the Prevention of Cruelty to Animals (“Plaintiff”); on February 20, 2020, Plaintiff served
written notice accepting the offer, and on February 24, 2020, Defendants filed notice of the offer
and acceptance, plus proof of service; it is
ORDERED, ADJUDGED AND DECREED: that pursuant to Rule 68 of the Federal
Rules of Civil Procedure, judgment is entered for the American Society for the Prevention of
Cruelty to Animals in this action, in the amount of $25,000.00, in full resolution of all claims for
all monetary and non-monetary relief in this action, including all costs accrued and all attorney’s

fees, including fees on fees, whether awardable by statute or otherwise.

: r r A
Dated: HAR 2 4 2020,
New York, New York

 

RON, GEPRGE B. DANIELS

United es District Judge

 

 
